DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on October 14, 2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art in view of Clark et al (US 2012/0267345).  
Paragraph 44 of the instant Specification indicates that Figure 1, also of the instant Specification, illustrates a traditional powder bed fusion system.  As such, Figure 1 is considered to represent Admitted Prior Art.  Claim 1 requires a laser source, a scanning mirror, a deformable mirror, and a print bed.  Figure 1 comprises all of the features of claim 1 except for the deformable mirror.  
claim 1 is considered to be satisfied by the Admitted Prior Art, with the exception of the deformable mirror.  In other words, the Admitted Prior Art is considered to teach at least the claim 1 features comprising the laser source, the scanning mirror, and the print bed.  
The Admitted Prior Art fails to teach the use of the deformable mirror, as instantly claimed.  
Clark, in a similar invention directed toward additive manufacturing utilizing a laser (entire disclosure), teaches the use of deformable mirror 22 to adjust the cross sectional shape of the energy beam 20, wherein the deformable mirror 22 is also operable to adjust the energy intensity profile of the energy beam 20 (par. 23 and Fig. 1).  While the Admitted Prior Art is relied upon for teaching at least the claimed laser source, scanning mirror, and print bed, it is noted that Clark likewise teaches the use of laser 12, collimating lens 18, moveable mirrors 26 and 28, convergent lens 30, and substrate 32 (Fig. 1).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art to utilize a deformable mirror in the conventionally known system of the Admitted Prior Art in order to take advantage of the benefits taught by Clark.  Figure 1 of Clark clearly shows the deformable mirror 22 being disposed in the optical path of the output beam, which is considered to be necessary to utilize said mirror as intended.  
The instantly claimed “plurality of configurations for reflecting and altering a wavefront of the output beam” is considered to be an inherent feature of such deformable mirrors.  Regardless, the deformable mirror of Clark is considered to be capable of such features.  
Claim 1 further requires that the configuration of the deformable mirror is based on the scan angle of the scanning mirror.  While Clark fails to expressly teach that the configuration of the deformable mirror is based on the scan angle of the scanning mirror, the Office postulates that each and every component that has been intentionally placed into the path of the energy beam is implicitly interconnected, wherein all of the components are positioned and operated in unison.  The scanning mirrors direct the energy beam toward a specific location of the build platform/layer.  Any configuration of the deformable mirror must take the scan angle of the scanning mirror into account, as the entire purpose of the system is to effectively and efficiently direct the energy beam toward its intended target.  Regarding claim 8, while Clark does not expressly teach a control system for configuring the deformable mirror based upon the scan angle of the scanning mirror, the aforementioned relationship between the scan angle of the scanning mirror and the configuration of the deformable mirror necessitates some form of control.  If it is reasonable to consider an implicit relationship between the deformable mirror and the scanning mirror, then any operation of the two must either directly or indirectly constitute such a claimed control.  It is also noted that claim 1 is directed toward an apparatus, which is not to be limited to intended methods of using said apparatus.  The deformable mirror of the Admitted Prior Art, as combined with Clark, is considered capable of specific configuration based upon any number of factors, inclusive of the scan angle of the scanning mirror.  
Regarding claim 2, absent a showing/argument to the contrary, the deformable mirror is considered to be capable of altering the wavefront of the output beam by imposing spatially-varying phase variations.  Note that while the prior art deformable capable of imposing spatially-varying phase variations, the claimed apparatus is not required to actually impose spatially-varying phase variations, which is considered to be directed toward a method of using the claimed system.  
Regarding claim 3, the Admitted Prior Art embodied in Figure 1 of the instant Specification shows the use of f-theta lens 107.  Clark likewise teaches convergent lens 30, as discussed above.  
Regarding claim 4, the combination of the Admitted Prior Art and Clark is expected to include the scanning mirror between the f-theta lens and the deformable mirror, with respect to the optical path, as Clark essentially shows the movable/scanning mirrors 26 and 28 in between the convergent/f-theta lens 30 and the deformable mirror 22 (Fig. 1).  Further, optimal placement of such components is considered to be within the purview of one having ordinary skill in the art.  
The limitations of claim 5 are considered to relate to a real time (or otherwise near-real time) adjustment of optical distortions associated with the f-theta lens.  This would amount to a method of operating the claimed apparatus, which does not appear to further distinguish the structure of the claimed apparatus over that of the prior art.  
The limitations of claim 6 are considered to relate to a method of using the claimed apparatus, which does not further distinguish the structure of the claimed apparatus over that of the prior art.  For instance, if the laser is not powered on, there is no beam.  Further, the optical components could be manipulated to result in varying beam diameters.  That said, as the system of the Admitted Prior Art, as combined with Clark, is substantially identical to that of instant claim 1, it is considered to be capable of 
Regarding claim 7, the combination of the Admitted Prior Art and Clark is expected to include the deformable mirror between the laser source and the scanning mirror, with respect to the optical path, as Clark essentially shows the deformable mirror 22 in between the laser source 12 and movable/scanning mirrors 26 and 28 (Fig. 1).  Further, optimal placement of such components is considered to be within the purview of one having ordinary skill in the art.  
Regarding claim 9, the powdered print material taught by both the Admitted Prior Art as well as Clark is considered to be inclusive of, yet not limited to, metallic powder (par. 50, Clark), as is conventionally known in the art.  
Regarding claim 10, Figure 1 of the instant Specification, representative of the Admitted Prior Art, teaches objective lenses 103 and 104, which are shown (Fig. 1) and taught to be translatable (par. 44).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ostroverkhov et al (US 2018/0345405) teaches an additive manufacturing system (abstract) comprising deformable mirror 410.  Ostroverkhov teaches that the deformable mirror is capable of both receiving and inducing distortion of energy beam 404 in order to dynamically redistribute optical power between the periphery and the center of the energy beam, induce astigmatism in the energy beam to perform an adjustment of the aspect ratio of the energy beam, and rotate the orientation .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732